 


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

    LAMONTE ALTON EALY,

           Plaintiff,
                                                        Case No. 17-cv-717-wmc
      v.

    DONALD STRAHOTA, KRISTINE STAUFFACHER,
    SALLY WESS, TERRA FREDLUND, E. DAVIDSON,
    CASHIER DEPARTMENT, DEPARTMENT OF
    CORRECTIONS, T. SCHWOCHERT, STATE OF
    WISCONSIN, DEPARTMENT OF ADULT
    INSTITUTION, and DEPARTMENT OF
    CORRECTIONS,

           Defendants.



                                JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


                        /s/                                3/22/2019

           Peter Oppeneer, Clerk of Court                     Date




 
